Citation Nr: 0903821	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-10 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran submitted a timely substantive appeal.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1962 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a December 2008 brief, the veteran's representative raised 
the issue of clear and unmistakable error in an April 2003 
rating decision that denied reopening of the veteran's claim 
for postural type curve lumbar strain.  That matter is 
referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  An April 2003 rating decision denied the veteran's claim 
to reopen for entitlement to service connection for postural 
type curve lumbar strain and entitlement to service 
connection for colon cancer.  Notice of this decision was 
issued on April 25, 2003.

2.  A notice of disagreement (NOD) with the April 2003 rating 
decision was received in May 2003.

3.  In May 2004, a decision review officer (DRO) reviewed the 
claim and denied the veteran's claim to reopen for service 
connection for postural type curve, lumbar spine and service 
connection for colon cancer.  

4.  A statement of the case (SOC) was issued on May 12, 2004.  
The cover letter advised the veteran that to perfect his 
appeal he had to submit a substantive appeal within 60 days 
or within the remainder, if any, of the one year period 
following the notification of the rating decision appealed.  

5. A VA Form 9 was received on August 25, 2004.  




CONCLUSION OF LAW

The veteran has not submitted a timely substantive appeal 
concerning the issues of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for postural type curve lumbar strain and service 
connection for colon cancer.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.202, 20.302, 20.303 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

In this case, the veteran was not provided with a VCAA notice 
regarding the issue of timeliness of his substantive appeal.  
However, no VCAA notice was required.  The U.S. Court of 
Appeals for Veterans Claims (Court) has recognized that 
enactment of the VCAA does not affect matters on appeal from 
the Board when the question is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).


II.  Analysis of Claim

The Board shall not entertain an application for review 
unless it conforms to the law.  38 U.S.C.A. § 7108 (West 
2002).  Under VA regulations, an appeal consists of a timely 
filed NOD in writing and, after an SOC has been furnished, a 
timely substantive appeal.  38 C.F.R. § 20.200 (2008).  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  Proper 
completion and filing of a substantive appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (2008).  A substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302(b) (2008).  

If a claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
or she is statutorily barred from appealing the RO decision.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In this case, an April 2003 rating decision denied the 
veteran's claims to reopen for service connection for 
postural type curve lumbar strain and service connection for 
colon cancer.  The veteran was notified of the determination 
on April 25, 2003.   An NOD was received on May 21, 2003.    

On May 12, 2004, the RO provided the veteran with an SOC 
concerning the issues of whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for postural type curve lumbar strain and 
service connection for colon cancer.  In the cover letter, 
the veteran was advised that he had to perfect his appeal 
within 60 days of the May 2004 SOC or within the remainder of 
the one year period from the date he was notified of the 
initial RO rating decision.  A VA Form 9 was received on 
August 25, 2004.  Given that the substantive appeal was not 
received within 60 days of the May 2004 SOC or within one 
year of the April 2003 rating decision, the appeal is not 
timely.  Accordingly, the veteran did not perfect his appeal 
regarding his claims to reopen for service connection for 
postural type curve lumbar strain and service connection for 
colon cancer.  

In the substantive appeal received in August 2004, the 
veteran alleged that the statement of the case was not mailed 
to him in a timely fashion.  The veteran alleged that he had 
"just recently received" the Statement of the Case.  The 
Court has held that in the absence of clear evidence to the 
contrary, the law presumes the regularity of the 
administrative process.  YT v. Brown, 9 Vet. App. 195 (1996); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62 (1992)).  The Court held that a 
statement by a claimant, standing alone, is not sufficient to 
rebut the presumption of regularity in RO operations.  Here, 
the record does not contain any evidence, such as 
notification of undeliverable mail, that the veteran did not 
receive the Statement of the Case in a timely manner.

Based on the foregoing, the Board finds that the veteran did 
not submit a timely Substantive Appeal.  


ORDER

An appeal as to the issues of a claim to reopen for service 
connection for postural type curve lumbar strain and 
entitlement to service connection for colon cancer was not 
timely filed.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


